Title: From James Madison to Nicklin & Griffith, 11 January 1806 (Abstract)
From: Madison, James
To: Nicklin & Griffith


                    § To Nicklin & Griffith. 11 January 1806, Department of State. “I have recd. your letter of the 7th. inst. respecting the case of the Ship N. Jersey. As it is evidently not within the competency of the President to decide on a claim of compensation in such a case as yours, it remains that according to the course of conduct you have in view, the claim must be addressed to the consideration of Congress; and in conformity with the general usage, immediately by yourselves, without passing through the Executive Department.”
                